                                                            IT IS ORDERED
                                                            Date Entered on Docket: July 17, 2019




                                                            ________________________________
                                                            The Honorable Robert H Jacobvitz
                                                            United States Bankruptcy Judge

______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

  In re:                                            Case No.: 18-12343-j13
  WILLIAM GODBOLT,
  Debtor                                            Chapter 13

  and

  SHERRIL DIANE GODBOLT
  Non-filing spouse




           STIPULATED ORDER FOR RELIEF FROM THE AUTOMATIC STAY

         BSI Financial Services as servicer for LPP Mortgage LTD (the "Creditor"), by its

  undersigned counsel, and William Godbolt (the "Debtor" and together with Creditor, the

  "Parties"), by and through their undersigned attorney agree and stipulate as follows.

                                                 RECITALS

         1.      The Creditor holds a first mortgage on the Debtor's property located at 2616

  Globe Court SE, Rio Rancho, NM 87124, with a legal description:




  Case 18-12343-j13       Doc 67     Filed 07/17/19     Entered 07/17/19 15:44:13 Page 1 of 3
       2.      The Parties desire that 11 U.S.C. §362 automatic stay be lifted in favor of the

Creditor so that it may pursue its remedies with respect to the Property, including foreclosure or

deed-in-lieu and possession, in the State courts.

       3.      Upon entry of an Order by the Bankruptcy Court giving effect to this Stipulation,

the Property shall be deemed abandoned by the Chapter 13 Trustee.

       4.      In the event that net proceeds are available after the sale of the property by

Creditor after the payment of all proper costs of the sale, the payment to Creditor of any and all

amounts properly due and owing, and the amount of any exemption permitted to the Debtor, any

and all such net proceeds shall be paid immediately the Chapter 13 Trustee.

       5.      The Creditor shall be permitted to amend its proof of claim to an unsecured claim

for any deficiency balance after the Property is sold.

       6.      Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure shall not be

applicable to the stipulated agreement herein.




Case 18-12343-j13        Doc 67     Filed 07/17/19       Entered 07/17/19 15:44:13 Page 2 of 3
       7.       The hearing set for June 6, 2019 at 9:00 a.m. is hereby VACATED.



                                     ### END OF ORDER ###



Dated June 5, 2019

Submitted by:


                                               /s/ Jason Bousliman
                                               Jason Bousliman
                                               Weinstein & Riley, P.S.
                                               5801 Osuna Road NE, Suite A103
                                               Albuquerque, NM 87109
                                               Phone: (505)348-3200
                                               Email: JasonB@w-legal.com


Date: June 5, 2019


                                              /s/ Michael K Daniels
                                              Michael K Daniels
                                              PO Box 1640
                                              Albuquerque, NM 87103-1640
                                              Attorney for the Debtor




Case 18-12343-j13       Doc 67    Filed 07/17/19   Entered 07/17/19 15:44:13 Page 3 of 3
